DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 04/12/22 is acknowledged. 

Status of Claims
Claims 1-6, 8-14 and 16-20 are pending. 
In the submission filed on 04/12/22, claims 1, 2, 10 and 18 were amended, claims 7 and 15 were cancelled, and no claims were added.
Claims 1-6, 8-14 and 16-20 are rejected.

Response to Arguments
Regarding the Examiner's Comments
The Examiner's Comments have been withdrawn in part. 
Regarding the rejection under 35 U.S.C. 112(a)
Applicant cites Fig. 5, 0074 and 0078-0083 of the disclosure as providing support for the subject matter in question ("embedding …"; former claims 7 and 15). These portions of the disclosure mention embedding an application in another application, but they do not describe or explain how the embedding is performed. As stated in the previous Office Action, the disclosure does not describe or explain how the embedding is performed, except for the following statement in 0080: "the embedding interaction is implemented by downloading the card reader driver from a server that is associated with a financial institution."
Applicant's instant remarks (Response, p. 16) shed light on the term "embedding" and on the above-quoted portion of 0080 by explicitly asserting that "embedding" is not mere downloading. 
Applicant asserts (Response, p. 16) that instead "embedding" is "downloading of an application such that the embedded application is executable in conjunction with the application into which it is embedded is to be executed [sic], such that an execution of the two applications occurs as a joint execution thereof." As expressed by Applicant, this definition of "embedding" is not grammatical and accordingly its sense cannot be completely ascertained definitively (the language "is to be executed" is not grammatical and does not make sense). 
It is noted for the record that Applicant's disclosure does not contain or provide support for this definition of "embedding" set forth by Applicant in the instant Response. 
Thus, a fortiori, Applicant's disclosure does not explain how "embedding," as here defined by Applicant, is performed. 
Applicant's use of the phrase "such that" in the definition of "embedding" is telling. By using this phrase, Applicant is saying that "embedding" is downloading in such a manner ("such that") as to achieve a certain result (namely, that "the embedded application is executable in conjunction with the application into which it is embedded is to be executed [sic], such that an execution of the two applications occurs as a joint execution thereof"). Applicant does not explain, either in the disclosure or in the instant remarks, how this result is achieved. As best understood by the Office, mere downloading in itself does not achieve this result. As best understood by the Office, Applicant's instant remarks ("'embedding' refers not to 'mere' downloading of an application but instead …") concede that mere downloading in itself does not achieve this result.
As best understood, the term "embed," and more particularly the language "embedding an application in another application," is generic in that it covers a variety of specific/detailed meanings, reflecting a variety of actions/results, including actions/results other than the action/result specified by Applicant's definition in the instant Response. For example:
(1) Microsoft Visual Studio ("How do I embed executables into my Windows Forms application?") teaches that "embedding an application in another application" can mean Object Linking and Embedding, like inserting an Excel spreadsheet in a Word document; launching a child process on behalf of a parent process; adding an executable as a custom binary resource (embedding other exe files into your exe file); launching another application from an application; choose which application you want to launch from the main program, then it would open the .exe for it and embed it into the main window.  Microsoft Visual Studio also teaches that the language 'embedding an application into another application' does not have a single, accepted meaning, but can mean different things ("I suspect you need to be more clear about what you mean by 'embed' and 'into'. … I am sure you understand what you mean by 'embed' but it is not clear to others.")  
(2) Stack Overflow ("How to embed a mobile application in other application?") teaches that "embedding an application in another application" can mean installing, in a first application, a button for launching a second application, and that the second application won't be running inside the first application. Stack Overflow also teaches that the language 'embedding a mobile app in another app' does not have a single, accepted meaning, but can mean different things ("Please edit your question and explain completely and precisely what you mean by "'embed 1 mobile app in other app'.").
(3) Lau, see 0009, 0027, 0044, 0064, teaches still another meaning of "embedding an application in another application." 
(4) Haitani, as cited in the instant rejection under 35 U.S.C. 103, teaches still another meaning of "embedding an application in another application." See the instant rejection under 35 U.S.C. 103 hereinbelow.
Applicant's disclosure does not explain how "embedding," according to any of the above definitions, is performed. 
In view of the variety of specific definitions, as found in the prior art, of the generic expression "embedding an application in another application", the Office does not accept the following assertion of Applicant:
Applicant respectfully submits that a person having ordinary skill in the art would understand the above-reproduced portions of the specification as teaching that "embedding" refers not to "mere" downloading of an application, but instead downloading of an application such that the embedded application is executable in conjunction with the application into which it is embedded is to be executed [sic], such that an execution of the two applications occurs as a joint execution thereof. (Response, p. 16; emphasis added)

As best understood, in view of the above discussion, one of ordinary skill in the art would not necessarily understand Applicant's disclosure as teaching that "embedding" refers to Applicant's above-quoted definition set forth in the instant Response. 
Regarding the rejections under 35 U.S.C. 112(b)
As best understood, Applicant intends the claim language at issue to cover performance of an action by the card reader. Hence the claims in question would appear to encompass the card reader, but it is not positively recited. 
Regarding the rejections under 35 U.S.C. 101
Applicant's arguments have been fully considered but are not persuasive. 
Applicant argues (Response, pp. 11-12) that independent claims 1, 10 and 18 are eligible under 35 U.S.C. 101 because they recite a "card reader device," and a card reader device is "not a general purpose computer performing generic computing functions," but rather "a card reader device is a physical machine that is quite different from a general purpose computer; instead, such a device is a machine that performs a specialized function of reading information from a card based on a physical contact with the card, and this specialized function is not a generic function that is routinely performable by a general purpose computer."
In reply: with respect to a "card reader device," independent claims 1, 10 and 18 recite merely "receiv[ing], [] from a card reader device [], payment information that relates to a proposed transaction." Thus, the independent claims encompass the card reader device merely qua generic computer component performing a generic computer function, viz., as an element from which data is received. Even assuming, for the sake of argument, that a card reader device were not a generic computer element, the functionality deemed to render it such is not claimed.
Regarding the "embedding" operation added to the independent claims in the instant amendments, this operation is not understood to integrate the judicial exception (abstract idea) into a practical application inasmuch as this operation does not apply, rely on, or use the judicial exception. Rather, this operation stands apart from the rest of the claim and is separable therefrom and from the judicial exception without affecting the rest of the claim and the judicial exception; it has no significant connection or interaction with the rest of the claim or the judicial exception; it neither significantly operates on, nor is significantly operated on by, anything in the rest of the claim or the judicial exception. 
Regarding the rejections under 35 U.S.C. 103
Applicant's arguments have been fully considered but are moot in view of the new combination of prior art being cited in the current rejection. 

Examiner's Comments
Not Positively Recited
Claim 8 recites:
"wherein the receiving of the payment information from the card reader device is implemented by a wireless communication that is performed in accordance with a Bluetooth standard."
Claim 9 recites:
"wherein the receiving of the payment information from the card reader device is implemented by a wired communication that is performed in accordance with a Universal Serial Bus (USB) standard."
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not serve to differentiate the claims from the prior art. See rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more.
In the instant case, claims 1, 10 and 18 are directed to a method, computing apparatus, and non-transitory computer readable storage medium for "processing a payment."
Claims 1, 10 and 18 are directed to the abstract idea of "processing a payment" (see specification, e.g., 0006, 0050, 0072-0077) which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 10 and 18 recite "receiving … payment information that relates to a proposed transaction; determining … whether to authorize the proposed transaction based on the received payment information; displaying one from among a confirmation message indicating that the proposed transaction is authorized and a rejection message indicating that the proposed transaction is not authorized; and transmitting … information that relates to a result of the determining." Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "initiating, by the at least one processor, a communication with a server that is associated with a financial institution via an Internet connection," "receiving, by the at least one processor from the server via the Internet connection, a first payment processing application that is associated with the financial institution," "embedding, by the at least one processor, the first payment processing application in a second payment processing application that is associated with the merchant," a "processor," a "card reader device," a "payment processing application," a "server," a "memory," a "communication interface," and a "computer-readable storage medium," represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of processing a payment, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of processing a payment, specifically, as recited above, using computer technology (e.g., processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1, 10 and 18 are not patent eligible.
Dependent claims 2-6, 8, 9, 11-14, 16, 17, 19 and 20 describe additional details of data/abstract elements of the abstract idea (type of card; claims 6 and 14), and/or generic computer elements/ operations (e.g., internet connection, card reader device) used to implement the abstract idea, or details thereof (claims 2, 3-5, 8, 9, 11-13, 16, 17, 19 and 20). Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
Claims 1, 10 and 18 recite " embed[ding …] the first payment processing application in a second payment processing application that is associated with the merchant," but the specification does not provide details on what this action ("embedding") comprises or how it is performed. See explanation in "Response to Arguments - Regarding the rejection under 35 U.S.C. 112(a)," above.
Claims 4, 12 and 20 recite " wherein the card reader device includes a point-of-sale terminal that … is configured to obtain the payment data …" but the specification does not provide details on what this action ("configuring") comprises or how it is performed.
Claims 5 and 13 recite "wherein the card reader device is further configured to obtain the payment data …" but the specification does not provide details on what this action ("configuring") comprises or how it is performed.
Claim 10 recites "wherein the processor is configured to: …" but the specification does not provide details on what this action ("configuring") comprises or how it is performed.
Claims 11, 16 and 17 recite "wherein the processor is further configured to: …" but the specification does not provide details on what this action ("configuring") comprises or how it is performed.
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.
Claims 2-6, 8, 9, 11-14, 16, 17, 19 and 20 are (also) rejected by virtue of their dependency from a rejected base claim.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Lack of Antecedent Basis
Claims 1, 10 and 18 recite "embed[ding …] the first payment processing application in a second payment processing application that is associated with the merchant." The underlined language lacks antecedent basis. 
Claims 2-6, 8, 9, 11-14 and 16, 17, 19 and 20 are rejected by virtue of their dependency from a rejected base claim.

Unclear Scope 
Claim 12 recites "wherein the card reader device includes a point-of-sale terminal that is associated with a merchant and is configured to obtain the payment data from a card that is associated with a consumer." Claim 10, from which claim 12 depends, is directed to a computing apparatus comprising a processor, a memory, and a communications interface. It is not clear if claim 12 includes a computing apparatus comprising a processor, a memory, and a communications interface, or also a card reader device including a point-of-sale terminal.
Claim 13 recites "wherein the card reader device is further configured to obtain the payment data from the card as a result of at least one from among the card being physically swiped in a slot of the card reader device, the card being inserted into the slot of the card reader device, and the card being tapped on a surface of the card reader device." Claim 10, from which claim 13 depends, is directed to a computing apparatus comprising a processor, a memory, and a communications interface. It is not clear if claim 13 includes a computing apparatus comprising a processor, a memory, and a communications interface, or also a card reader device.
Claim 20 recites "wherein the card reader device includes a point-of-sale terminal that is associated with a merchant and is configured to obtain the payment data from a card that is associated with a consumer." Claim 18, from which claim 20 depends, is directed to a non-transitory computer readable storage medium storing instructions for processing a payment, the storage medium comprising executable code which, when executed by a processor, causes the processor to perform operations. It is not clear if claim 20 includes a non-transitory computer readable storage medium storing instructions for processing a payment, the storage medium comprising executable code which, when executed by a processor, causes the processor to perform operations, or also a card reader device including a point-of-sale terminal (or executable code which, when executed by a card reader device including a point-of-sale terminal, causes the card reader device including the point-of-sale terminal reader to perform operations).
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 14 is rejected by virtue of its dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (U.S. Patent Application Publication No. 2019/0130386 A1), hereafter Bhat, in view of Venot et al. (U.S. Patent Application Publication No. 2021/0117965 A1), hereafter Venot, and further in view of Haitani et al. (U.S. Patent Application Publication No. 2007/0049335 A1), hereafter Haitani.

Note: The instant application claims priority to a provisional application filed on 03/13/2020, and hence claims an effective filing date of 03/13/2020. Venot was published on 04/22/2021 and filed on 10/16/2020. Venot claims priority to Provisional Application No. 62/916,991, which was filed on 10/18/2019. Accordingly, Venot qualifies as prior art based on its effective filing date of 10/18/2019, i.e., based on its provisional application. Thus, all citations to Venot herein are to its provisional application (the notation x:y-z below indicates page x, lines y-z, of the provisional specification as filed). For Applicant's reference, a copy of Venot's provisional application is provided with this Office Action. 

Regarding Claims 1, 10 and 18
Bhat teaches:
(step C) receiving, by the at least one processor from a card reader device (0066), payment information that relates to a proposed transaction; (0002, 0018, 0066, 0073-0074, Fig. 4)
(step D) determining, by the at least one processor using the first payment processing application, whether to authorize the proposed transaction based on the received payment information; (0074, 0108, Fig. 8)
(step E) displaying one from among a confirmation message indicating that the proposed transaction is authorized and a rejection message indicating that the proposed transaction is not authorized; (0074, 0109-0110)
(step F) transmitting, to the server, information that relates to a result of the determining; and (0019, 0075, 0104, 0117, 0119, Figs. 4, 8)
(claim 10) a processor; a memory; and a communication interface coupled to each of the processor and the memory, wherein the processor is configured to: (Fig. 1)
Bhat, e.g., 0002, 0077, 0082, teaches an e-wallet (payment processing application) associated with credit card accounts/ bank accounts, etc. Bhat, e.g., 0064, teaches an offline payment component including a (payment processing) application (associated with a financial institution by virtue of performing transactions involving a financial institution). Bhat, e.g., 0053, 0058, teaches applications more generally. Bhat, e.g., 0029, 0036-0039, 0044, teaches applications provisioned to, deployed by and used by, a consumer, in a cloud computing environment (receiving an application via an Internet connection, initiating a communication via an Internet connection). Thus, Bhat teaches the bulk of steps A and B and implies, but does not explicitly state, that the server recited in steps A and B is associated with a financial institution (steps A and B are set forth below). However, Venot teaches:
(step A) initiating, by the at least one processor, a communication with a server that is associated with a financial institution via an Internet connection; (2:1-7, 9:28-30, 11:1-10, 12:17, Fig. 3, 308)
(step B) receiving, by the at least one processor from the server via the Internet connection, a first payment processing application that is associated with the financial institution; (2:1-7, 9:28-30, 11:1-10, 12:17, Fig. 3, 308)
(step G) …, by the at least one processor, the first payment processing application in a second payment processing application that is associated with the merchant. (6:8-31, 9:22-12:24, Fig. 3, accessing/launching bank app from within merchant app)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bhat's systems and methods for payment processing including offline operation, by incorporating therein Venot's teachings regarding installation, integrating and joint operation of merchant and financial institution/ issuer/bank apps, because this would streamline payment processing and render it more convenient for the consumer. See Venot, citations indicated above, e.g., 6:20-31, 12:10-24. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Bhat does not explicitly disclose but Haitani teaches:
(step G) embedding, by the at least one processor, the first … processing application in a second … processing application that is associated with the merchant. (0014, 0015, 0029, 0039)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bhat's systems and methods for payment processing including offline operation, by incorporating therein Haitani's teachings regarding embedding of an application within another application, because this would provide simultaneous access to multiple applications, which is more user-friendly and convenient for the user, e.g., when the user needs to access/use both applications simultaneously or for a given task. See Haitani, e.g., 0002-0003, 0013-0015, 0020, 0029-0031, 0033-0035, 0039. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 2
Bhat in view of Venot and Haitani teaches the limitations of base claim 1 as set forth above. Bhat further teaches:
wherein at least one from among the receiving of the payment information, the determining of whether to authorize the proposed transaction, and the displaying of the one from among the confirmation message and the rejection message is performed while the at least one processor is not actively connected to the Internet. (Abstract, 0062-0075, 0081-0083, 0104-0119, Figs. 4, 6, 8) 

Regarding Claims 3, 11 and 19
Bhat in view of Venot and Haitani teaches the limitations of base claims 1, 10 and 18 and intervening claim 2 as set forth above. Bhat further teaches:
after the first payment processing application has been received and before the receiving of the payment information, disconnecting the communication with the server and initiating a communication with the card reader device; and (Abstract, 0062-0075, 0081-0083, 0104-0119, Figs. 4, 6 (610, 620 teaching the chronology of receiving the first payment processing application (e-wallet), followed by disconnecting communication with server and initiating communication with card reader device, followed by receiving of the payment information), 8)
after the displaying of the one from among the confirmation message and the rejection message and before the transmitting of the information that relates to the result of the determining to the server, reinitiating the communication with the server. (Abstract, 0062-0075, 0081-0083, 0104-0119, Figs. 4, 6, 8)

Regarding Claims 4, 12 and 20
Bhat in view of Venot and Haitani teaches the limitations of base claims 1, 10 and 18 as set forth above. Bhat further teaches:
wherein the card reader device includes a point-of-sale terminal that is associated with a merchant and is configured to obtain the payment data from a card that is associated with a consumer. (0066)


Regarding Claims 5 and 13 
Bhat in view of Venot and Haitani teaches the limitations of base claims 1 and 10 and intervening claim 4 and 12 as set forth above. Bhat further teaches:
wherein the card reader device is further configured to obtain the payment data from the card as a result of at least one from among the card being physically swiped in a slot of the card reader device, the card being inserted into the slot of the card reader device, and the card being tapped on a surface of the card reader device. (0066)

Regarding Claims 6 and 14 
Bhat in view of Venot and Haitani teaches the limitations of base claims 1 and 10 and intervening claim 4 and 12 as set forth above. Bhat further teaches:
wherein the card that is associated with the consumer includes at least one from among a charge card that is associated with the consumer, a credit card that is associated with the consumer, a debit card that is associated with the consumer, and a gift card that is associated with the consumer. (0017)

Regarding Claims 8 and 16 
Bhat in view of Venot and Haitani teaches the limitations of base claims 1 and 10 as set forth above. Bhat further teaches:
wherein the receiving of the payment information from the card reader device is implemented by a wireless communication that is performed in accordance with a Bluetooth standard. (0018)

Regarding Claims 9 and 17 
Bhat in view of Venot and Haitani teaches the limitations of base claims 1 and 10 as set forth above. Bhat further teaches:
wherein the receiving of the payment information from the card reader device is implemented by a wired communication that is performed in accordance with a Universal Serial Bus (USB) standard. (0018)

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Lau (see 0009, 0027, 0044, 0064; "extending" an application), Microsoft Visual Studio, and Stack Overflow teach embedding one application in another application. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692